Citation Nr: 1508423	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-26 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status post fractured right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1997 through February 2000, and from March 2003 through March 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran was last afforded a VA examination of his right ankle in February 2009.  In his January 2015 brief, the Veteran's representative stated that the February 2009 VA examination was "stale," and requested remand for a new VA examination, alleging that the Veteran disability had worsened.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1 , 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 


At his February 2009 VA examination, the Veteran reported that he experienced swelling and "giving way" in his right ankle.  However, the examiner found no objective evidence of weakness or instability in the Veteran's right ankle. 

In March 2010, the Veteran underwent an additional examination through a private podiatrist.  At this examination, the Veteran's private podiatrist found objective evidence of instability in the right ankle on lateral push and pull.  This finding was attributed to the Veteran's service-connected right ankle injury, and the private provider indicated that the Veteran would experience discomfort and swelling with athletic activity.  Initial treatment would consist of physical therapy and ankle support.  In his May 2010 substantive appeal to the Board, the Veteran asserted that these treatment instructions were inconsistent with the findings of the February 2009 VA examination report.  

In light of the six years that have elapsed since the February 2009 VA examination, allegations from the Veteran and his representative that his right ankle condition worsened after February 2009, and medical findings which indicate the Veteran's condition may have worsened subsequent to his most recent VA examination, the Board concludes that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

While on remand, up-to-date VA and non-VA medical treatment records should also be obtained and associated with the claims file, if extant and pertinent.  At present, no records of VA treatment for status post right ankle fracture have been associated with the claims file, and the only record of non-VA treatment for this condition subsequent to military service is the private podiatrist's examination record of March 2010.   


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for his service-connected status post right ankle fracture.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to obtain evidence documenting the current severity of his service-connected status post right ankle fracture.  

The examiner should comment on the severity of the Veteran's service-connected status post right ankle fracture, and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right ankle in degrees and discuss the presence of objective evidence of pain, excess fatigability, incoordination, and weakness.  The examiner should also discuss any additional disability due to these factors.

The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, re-adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




